Citation Nr: 0833621	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-01 093A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 
2006, for a separate compensable rating for left knee 
instability.

2.  Entitlement to an increased evaluation for left knee 
arthrotomy residuals, currently rated 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee instability.

4.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated 10 percent 
disabling.

5.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The claims for an increased evaluation for left knee 
arthrotomy residuals and service connection for a right knee 
disorder were remanded by the Board in April 2004.

The claim for service connection for a right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for an increased evaluation for a left knee 
disability was received by VA on August 15, 2001, and 
included an implied claim for a separate compensable rating 
for a left knee instability; the instability has been present 
since that time.

2.  The competent medical evidence indicates that the 
veteran's left knee disability is manifested by pain, 
dislocated semilunar cartilage, locking, and mild 
instability, but no ankylosis, and no removed semilunar 
cartilage.

3.  The competent medical evidence indicates that the 
veteran's left knee disability does not limit flexion to less 
than 60 degrees and does not limit extension to more than 5 
degrees.

4.  The competent medical evidence indicates that the left 
knee instability is no more than slight, as it only occurs 
when he fails to use his knee brace, is avoided or alleviated 
by rest, and does not impair the veteran's ability to perform 
all of his activities of daily living.

5.  The competent medical evidence indicates that the back 
disability is manifested by pain and stiffness, but no 
periods of incapacitation requiring bed rest, no ankylosis, 
no muscle spasms, no guarding, and mild limitation of motion.

6.  The competent medical evidence indicates that the 
veteran's back disability does not limit flexion to less than 
60 degrees and does not limit the combined range of motion to 
less than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 15, 2001, 
for the award of a separate compensable rating for service-
connected instability of the left knee have been met.  38 
U.S.C.A. §§ 1101, 1131, 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007), 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.159, 
3.400(b)(2)(i), 3.400(o)(2) (2007).

2.  The criteria for rating higher than 10 percent for 
limitation of motion of the left knee are not met, but the 
criteria for a separate rating of 20 percent for a left knee 
disability are met.  38 U.S.C.A. §§ 1101, 1131, 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5259, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257 (2007).

4.  The criteria for a rating in excess of 10 percent for a 
back disability have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (effective prior to Sept. 26, 2003), 5293 
(in effect from Sept. 23, 2002 through Sept. 25, 2003); 68 
Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision via letters sent to the 
veteran in March 2008, December 2005, and May 2004.  The 
letters informed him of what evidence was required to 
substantiate the specific claims and of his and VA's 
respective duties for obtaining evidence.  The March 2008 
letter also advised the veteran regarding his claim for an 
earlier effective date by telling him that he should submit 
evidence of when treatment for the disability began.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal by correspondence dated March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below. 

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, he was told to submit evidence showing his 
disabilities had gotten worse, of the nature and symptoms of 
his disabilities, of the severity and duration of the 
symptoms, and of the impact of the symptoms on employment.  
He was told that he would be assigned a rating under 38 
C.F.R., Part 4.  Based on the evidence above, the veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he provided VA 
with copies of medical records in which he had highlighted 
relevant information.  He also discussed the rating criteria 
in various statements to VA.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA treatment records.  The veteran was afforded 
multiple VA medical examinations.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.


Earlier Effective Date for Service Connection for Instability 
of the Left Knee

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

The veteran filed a claim for an increased evaluation for his 
left knee on February 24, 1993.  The veteran's claim for an 
increased evaluation for his left knee was denied in a July 
1993, and the veteran was advised of the adverse decision in 
August 1993.  Another claim for an increased evaluation was 
filed in June 1995 and was advised that his claim was denied 
in July 1995.  The veteran filed a claim for an increased 
evaluation in August 1999 and was advised that his claim was 
denied in February 2000.  The veteran did not timely disagree 
with those decisions and they all became final.  He filed 
another claim for an increased evaluation in August 2001 and 
was denied an increased evaluation in December 2001.  The 
veteran timely disagreed with that decision.

The veteran was granted a separate compensable rating for 
instability of the left knee in October 2006 with an 
effective date of January 2006.  The Board finds that the 
August 2001 claim included a claim for service connection for 
any other disabilities of the left knee, such as instability.  
In addition, the Board finds that the instability was present 
since that time.  In this regard, the Board notes that in his 
August 2006 claim for an increased rating, the veteran stated 
that he had been given a brace for the knee, and had two 
shots to help with the pain.  He further stated that he had 
problems walking on the knee and could not stand for long 
periods of time.  These assertion imply the present of both 
instability and pain on motion.  The contentions are 
corroborated by medical evidence.  A VA treatment record 
dated in August 2001 reflects complaints of knee pain and 
instability, and examination showed crepitus.  He was 
referred for a knee brace.  A VA record dated in November 
2001 shows a diagnosis of left knee instability.  The Board 
also notes that a VA joints examination in April 2003 noted 
that the knee "at this time is not stable."  Therefore, the 
veteran is entitled to a separate compensable rating for his 
left knee instability from the date of the August 15, 2001, 
claim.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (staged ratings).  Id. Thus, the Board has considered 
whether the veteran is entitled to staged ratings at any time 
during the appeal period.  

1.  Left Knee

The veteran is currently rated 10 percent disabled for a 
postoperative left knee arthrotomy based on limitation of 
motion under DC 5260 and 10 percent disabled for instability 
of the left knee under DC 5257.

The veteran attended a VA examination in November 1999.  He 
complained of crepitus, constant pain with periods of flare-
up, and occasional swelling.  Range of motion of the knee was 
0 to 25 degrees.  McMurray's test was negative.  

The veteran had arthroscopic surgery on his left knee in 
March 2003.

At an April 2003 VA examination, the veteran presented with 
an antalgic gait, as well as a bandage and hinged brace on 
his left knee.  He had undergone surgery on the left knee the 
previous month.  He complained of sharp pain that was a 3 out 
of 10 but became a 7 with flare-up.  The veteran reported 
daily flare-ups and pain that further limit range of motion 
and are usually caused by walking.  He reported that the knee 
gives out and locks up under him.  The examiner noted that 
the knee was not stable.  The veteran can do all of his 
activities of daily living, albeit slowly.  As a result of 
the recent surgery, the examiner could not fully examine the 
knee.  Flexion was to 30 degrees, extension was lacking 5 
degrees.  Radiologic examination showed a normal left knee.

In June 2003, the veteran had normal range of motion in the 
left knee.  A well-healed surgical incision was noted.  The 
knee was stable and McMurray's test was negative.

The veteran attended a VA examination in February 2005.  He 
reported no improvement in his left knee disability following 
the March 2003 surgery.  He complained of pain following a 
day of hard work and standing.  The veteran reported that the 
knee gives out on him and becomes stiff.  His daily 
activities are affected to the extent that he cannot play 
sports and stand or walk too far.  However, his job is not 
affected since he is a limousine driver and sits down all 
day.  A July 2004 radiologic examination showed moderate 
degenerative disease of the knee.  The examiner noted 
instability of the left knee.  Examination revealed a scar 
measuring 1.5 inches as well as three smaller ones, all of 
which were well-healed and nontender.  Flexion was to 90 
degrees with pain.  No additional range of motion was lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.

At a January 2006 VA examination, the veteran's left knee was 
painful, stiff, and swollen.  It was unstable, locked, was 
easily fatigable, and lacked endurance.  He reported pain of 
an 8 out of 10 which was precipitated by walking and 
standing.  He reported no interference with his activities of 
daily living and was currently unemployed, so the impact on 
work was unclear.  The examiner noted mild swelling, mild 
atrophy of the left quadriceps, and tenderness.  Flexion was 
to 70 degrees, extension was normal, and McMurray's test was 
positive.  The examiner found mild degenerative spurring.

In May 2003, the veteran reported instability if he did not 
wear his brace.  In February 2006, range of motion was 
decreased in the left knee.  Radiologic examination in June 
2007 revealed no abnormalities of the left knee.

A.  Arthrotomy

The postoperative arthrotomy is rated under DC 5003, which 
rates arthritis.  Degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, DC 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.  The veteran's most 
limited range of motion was at the April 2003 examination, 
and the examiner stated that the examination was limited due 
to recent surgery.  However, he has already been assigned a 
temporary total rating for that period.  At all other times, 
the veteran's left knee disability did not limit flexion to 
less than 60 degrees and did not limit extension to more than 
5 degrees.  Therefore, the current 10 percent rating for 
limitation of motion is the most which may be assigned.  

The Board further notes, however, that under DC 5258, 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling while.  38 C.F.R. § 4.71a, DCs 5258 and 
5259.  In January 2006, McMurray's test was positive.  It had 
been negative in previous examinations, most recently at a 
June 2003 examination.  The veteran's knee was noted by the 
examiner to be painful and locked.  Thus, the Board finds 
that the veteran is entitled to a separate 20 percent 
evaluation under DC 5258 for impairment consistent with 
dislocated semilunar cartilage, effective February 4, 2004, 
the date of the VA examination at which his impairment 
warranting a rating under 5258 was first noted.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

The Board has considered whether a more favorable result is 
available under any other diagnostic code.  There is no 
evidence of ankylosis, so as to warrant a rating under DC 
5256.  As the veteran has already been assigned a compensable 
rating for loss of range of motion, he is not entitled to an 
additional rating for any arthritis he may experience.  While 
the veteran does have scars from previous surgeries on the 
left knee, these scars are well-healed, non-tender, and not 
painful.  As such, a separate rating for scars is not 
warranted.

B.  Instability

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.71a, DC 5257.  The schedule of ratings, does not 
define the terms "slight," "moderate," and "severe."  
Rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).

Here, the Board finds that the veteran's left knee 
instability is no more than slight.  Although he has 
consistently complained of instability, he has also reported 
that it only occurs when he fails to use his knee brace.  He 
has also reported that instability is avoided or alleviated 
when he sits down or rests.  The veteran is able to perform 
all of his activities of daily living, although his ability 
to perform sports and stand or walk a great distance is 
impaired.  Therefore, the Board finds the veteran's left knee 
instability merits a 10 percent rating, but no higher.

The availability of an additional rating under other 
diagnostic codes has been discussed above and all relevant 
ratings assigned.  To assign multiple rating for the same 
disability would be pyramiding.  The preponderance of the 
evidence does not support a higher evaluation for instability 
of the left knee.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

2.  Back

The veteran filed a claim for an increased evaluation for his 
back disability in June 2003.  Multiple versions of the spine 
regulations were in effect during this period.  Under the 
"old" regulations, a higher 20 percent rating is warranted 
if there was moderate limitation of motion of the lumbar 
spine, incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  DC 5292 (prior to Sept. 26, 2003), 5293 
(in effect from Sept. 23, 2002 through Sept. 25, 2003), 5295.  
A 40 percent rating required evidence of severe limitation of 
motion of the lumbar spine , intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months, or severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
Board must also consider additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  
38 C.F.R. § 4.71a, DC 5235-5243 (2007).  The Board will not 
consider these regulatory amendments prior to their effective 
date in September 2003.  38 U.S.C.A. § 5110(g) (West 2002).  
The amended, or "new," regulations provide that a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosist; or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 
40 percent rating requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or 
intervertebral disc syndrome with evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than six weeks during the past twelve months.  In addition, 
associated objective neurologic abnormalities can be 
evaluated separately.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DC 5235-5243.

The veteran's back disability is currently rated 10 percent 
disabled under the revised DC 5243.  DC 5243 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

There is limited evidence of treatment for a back disorder 
during the appeals period.  The evidence consists primarily 
of a January 2006 VA examination.  At that time, the veteran 
complained of radiating pain and reported incapacitation 
requiring bed rest 36 times per year.  He reported that his 
back was easily fatigable and lacked endurance, although this 
was not objectively confirmed.  Numbness was his main 
complaint.  The examiner noted moderate loss of lordosis and 
an abnormal gait, which the examiner attributed to the left 
knee pain, not the back disability.  The veteran reported 
pain of a 4 out of 10 which is present 3 out of 4 days and 
precipitated by lifting and bending.  He reported no 
interference with his activities of daily living and was 
currently unemployed, so the impact on work was unclear.  No 
swelling or spasm was noted, but there was tenderness.  
Flexion was to 75 degrees, extension was to 10 degrees, and 
lateral bending was to 15 degrees.  Neurologic testing was 
normal.  No obvious neuropathy was noted.  The examiner found 
mild disc degeneration and bilateral facet arthropathy.  
Radiologic examination showed mild degenerative disease of 
the lumbar spine.  The only other evidence relating to a back 
disability is a June 2007 radiologic examination revealing a 
normal lower spine.

While the veteran reported incapacitation 36 times per year, 
there is no medical evidence of such incapacitation.  In 
fact, the medical evidence fails to show that the veteran 
ever sought treatment for such a severe back disorder, 
despite his claims that it incapacitated him on numerous 
occasions.  As such, the veteran is not entitled to an 
increased evaluation for intervertebral disc syndrome under 
DC 5243.

The veteran's back disability could also be rated under the 
general rating formula for diseases and injuries of the spine 
which provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.  A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, DC 5237, 5242 (2007).

Here, there is no evidence of ankylosis.  Flexion at the VA 
examination was to 75 degrees, extension was to 10 degrees, 
and lateral bending was to 15 degrees.  As such, range of 
motion was not so limited that a 20 percent rating would be 
warranted.  In addition, the January 2006 examiner found no 
evidence of muscle spasm and did not indicate any guarding.  
Thus, the veteran is not entitled to an increased rating of 
20 percent under the general rating formula for diseases and 
injuries of the spine.

Neurologic testing was also normal, despite the veteran's 
complaints of numbness.  As such, a separate rating for 
neurologic abnormalities is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher evaluation under the criteria in effect prior to 
September 2003.  The veteran's back disability is not severe 
enough to qualify as moderate in nature.  His activities of 
daily living were not impacted.  Flexion was still to 75 
degrees, extension to 10 degrees, and lateral bending to 15 
degrees.  Degenerative disc disease was mild.  Again, while 
the veteran reported incapacitation 36 times per year, there 
is no medical evidence of such incapacitation.  In fact, the 
medical evidence fails to show that the veteran ever sought 
treatment for such a severe back disorder, despite his claims 
that it incapacitated him on numerous occasions.  There was 
no evidence of muscle spasm and he retained lateral spine 
motion.  As such, the next highest rating of 20 percent under 
Diagnostic Codes 5292, 5293, or 5295 is not warranted.

In addition, the Board finds the veteran is not entitled to 
an additional rating for pain and functional impairment under 
DeLuca.  The veteran  reported no interference with his 
activities of daily living and was currently unemployed, so 
the impact on work was unclear.  The range of motion 
considered already includes repetitive motion and pain.  As 
such, no additional rating is warranted.

A rating in excess of 10 percent for the veteran's back 
disability is not warranted.  The preponderance of the 
evidence does not support a higher evaluation for the back 
disability.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.


ORDER

An effective date of August 15, 2001, for a separate 
compensable rating for left knee instability, is granted.

A higher rating for limitation of motion of the left knee is 
denied, but a separate evaluation of 20 percent for left knee 
arthrotomy, residuals, effective February 4, 2004, is 
granted.

An initial evaluation in excess of 10 percent for left knee 
instability is denied.

An increased evaluation for degenerative disc disease of the 
lumbar spine, currently rated 10 percent disabling, is 
denied.


REMAND

The veteran contends that a current right knee disorder is 
secondary to the veteran's multiple service-connected left 
knee disabilities.  Although he has been afforded a VA 
examination for the right knee on a direct service connection 
basis, no examiner has offered an opinion as to whether a 
right knee disorder is secondary to service-connected left 
knee disabilities.  As such, a new examination is needed.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

In addition, the veteran should be notified as to the 
evidentiary requirements for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of 
the provisions of the VCAA, notice of 
the evidence required to substantiate 
the claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran as to the evidence required 
to substantiate his claim of secondary 
service connection for his right knee 
disorder.

2.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  The examiner 
should state whether the veteran's 
right knee disorder is at least as 
likely as not secondary to or 
aggravated by a service-connected left 
knee disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


